Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of group II (claims 9-14) in the reply filed on 06/11/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Status of pending claims
Applicant’s amendment to claims in the response filed on 07/13/2021 has been acknowledged. 
Claims 1-15 are pending.
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/11/2020.
	Claims 9-15 are examined on the merit.
Any objections and/or rejections made in the office action dated 04/29/2021 and not specifically discussed below in its original or modified form here are considered withdrawn.

New grounds of rejections
Claim Rejections - 35 USC § 112
Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 15 contains the trademark/trade name Eshmuno® Q resin.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an AEX  chromatography device that comprise a trademark resin and, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recite a limitation “wherein the AEX chromatography device includes an Eshmuno® Q .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 9-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Becker (WO 2014067898) in view of Zale (US 5310688) in view of Dizon-Maspat, Biotechnology and Bioengineering, Vol. 109, No. 4, April, 2012. Response to applicant’s arguments appear at the end of the reiterated rejection.
In the instant application applicants claim a process for purifying target proteins from non-target proteins in a liquid sample, comprising: a) increasing a concentration of target proteins and non-target proteins in the sample by a single-pass tangential flow filtration (SPTFF) process to produce a concentrated feed; b) delivering the concentrated feed to protein A chromatography device; c) separating the target proteins from the non- target proteins in the protein A chromatography device; and d) recovering the target proteins from the protein A chromatography device.
Claim as presented is drawn to a protein purification process comprising a pre-filtration step followed by an affinity (protein A) column chromatography. The claims are drawn with the transitional phrase “comprising”. Hence the presence of additional method steps not recited in the claims are not precluded. Hence the presence of additional in the prior art would read on the instant claims.
Becker discloses purification of polypeptides (antibodies) from a crude feed stream of cell culture supernatant by using a dual stage tangential flow ultra-filtration followed by a protein A, affinity chromatography downstream of the filtration step (Abstract, page 47, paragraph 1 and elsewhere in the document) (steps a) and b)). Becker discloses: “The most widely practiced of such methods are membrane filtration processes. Currently, there are two main membrane 
Becker does not specifically disclose the Protein A affinity membrane (instant claim 12).
Zale discloses: “The present method is based on the discovery that it is possible to exploit the unique characteristics of affinity membranes for the purpose of improving yields of active TM product and using fluoromethylpyridinium p-toluenesulfonate (FMP) linking chemistry in the cases of the Protein A AvidGel FTM product and the Protein A affinity membrane module. The Protein A SepharoseTM material was chosen for use in this study because it is one of the more commonly used affinity matrices, while the AvidGel FTM product was chosen for comparison in this study because it is based on the same FMP linking chemistry as used in the affinity membranes” (column 14, lines 44-56). Hence use of affinity membranes for the purpose of improving yields of active product as taught by Zale. This reads on instant claim 12.
 Dizon-Maspat discloses the single-pass tangential flow filtration (SPTFF) as method to deblock downstream processing in antibody purification from hybridoma cell culture. Dizon-Maspat discloses that: Our data indicate that using SPTFF to concentrate protein pools is a simple, ﬂexible, and robust operation, which can be implemented at various scales to improve antibody puriﬁcation process capacity (Abstract). Further, “In summary, our study demonstrated that SPTFF could efﬁciently concentrate protein pools without having an adverse effect on product quality and yield. It has the potential for use in protein puriﬁcation for the purpose of concentrating in-process pools to reduce volume and minimize the need for larger pool tanks (conclusion). Additionally, Dizon-Maspat discloses that the SPTFF is versatile and can be placed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Becker with the teachings of Zale and Dizon-Maspat to arrive at the instant invention, because, Zale clearly stets that membrane-based affinity system enhances yields of active proteins in the elution step of affinity separation processes, and improves the fractional recovery of biologically active and functional protein attainable in affinity separations. Dizon-Maspat that single-pass tangential flow filtration (SPTFF) is versatile to be incorporated into the process of purifying polypeptides, e.g., antibodies from hybridoma cultures. One of ordinary skill in the art would have adopted the teachings of Zale and Dizon-Maspat to achieve enhanced yield and purity of antibody from the purification process. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicants argue that: 
Becker teaches methods of separation of a molecule of interest requiring dual stage TFF 
filtration. The dual stage TFF of Becker has (as the name implies) at least two TFF operations used in series wherein each operation utilizes a different molecular weight cut off. In an exemplary embodiment of Becker, a "first TFF unit operation filters a first product stream containing a protein of interest such that said protein is recovered in the retentate of the first TFF unit operation and [a] second TFF unit operation filters a second product stream (the retentate of the first product stream) containing said protein such that said protein is recovered in the permeate of the second TFF unit operation." Becker, page 8. 
The present invention is directed toward, at least in part, to single pass tangential flow filtration (SPTFF). Examiner states: "The TFF disclosed [by Becker] is SPTFF." Examiner refers to page 54, paragraph 1 of Becker in support of this assertion. However, the paragraph the Examiner refers to teaches the difference between direct flow filtration (DFF; also referred to as single pass filtration by Becker), where the fluid flow "is forced perpendicular to the membrane" to TFF filtration where fluid flow "proceeds parallel to the filter membrane." A clear reading of Becker makes it clear that only DFF is taught by Becker to be single pass. DFF filtration is not SPTFF even if it is performed as a single pass and TFF is not SPTFF unless it is performed in a single pass. The Examiner has pointed to no teaching by Becker of SPTFF. Applicant again requests the Examiner explicitly point out where Becker teaches SPTFF. 
Examiner states: "Becker discloses that "tangential flow filtration dramatically reduce 
contaminant and/or impurity levels prior to subsequent, i.e., downstream refining unit operations" (abstract), thereby implying that the pre-filter step increases the concentration of 
However, the statement that Becker concentrates both target and non-target proteins is in direct contradiction with the teachings of Becker. 
Becker discloses that single stage TFF methods can be used upstream of a chromatography processor or dual stage TFF methods can be used in place of a chromatography process and substantially reduce impurity or contaminant levels in a cell culture containing a molecule of interest. Becker, pg. 5. In Example 1, Becker discloses that a cut-off value for a single stage TFF unit was selected so as to concentrate the product (i.e., immunoglobulin) while filtering low molecular weight host-cell proteins, DNA, and product fragments from the product stream. Becker, pg. 70-71. 
Becker does not disclose or suggest increasing the concentration of non-target proteins. To the contrary, and as acknowledged by the Office, Becker discloses, specifically, the concentration of only the product molecule and the filtration of host-cell proteins, etc. Furthermore, based upon the teachings of Becker, a person of skill in the art would be motivated to decrease, not increase, a concentration of non- target proteins in a sample containing a protein of interest prior to chromatography as Becker teaches that low molecular weight host-cell proteins, DNA, and product fragments be removed from the product stream prior to chromatography. This differs significantly from the present invention where the concentration of non-target and target proteins is increased and the concentrated feed is delivered to a protein A column. 
The Examiner states: "the instant specification discloses that: TFF processes can further 
and non-target proteins as is presently claimed. Thus, Applicant submits that this teaching is not relevant to the present analysis. 
Becker is supplemented with Zale. Zale is cited for teaching a protein A affinity membrane. While not conceding to the Examiners position, Applicant submits that Zale does not cure the defects of Becker at least because Becker in view of Zale does not teach the concentration of both target and non- target proteins prior to Protein A chromatography. Therefore, Becker in view of Zale cannot teach, fairly suggest or render predictable the presently pending invention. 
Becker in view of Zale is supplemented with Dizon-Maspat. Dizon-Maspat is cited for teaching the concentration of protein pools with SPTFF prior to ion-exchange chromatography steps. Examiner acknowledges that Dizon-Maspat does not teach the placement of an SPTFF step prior to an affinity chromatography step. Examiner tries to cure this defect in Dizon-Maspat with little more than Examiner argument stating: "there is nothing deleterious to place the SPTFF step prior to the affinity chromatography step." Pending Action, page 6. Examiner further states that a "reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings." Ibid, page 7. However, Applicant respectfully disagrees that Dizon-Maspat provides this teaching. 
fically omitted as being potential locations at which concentration be performed. This omission by Dizon-Maspat would not suggest to one of skill in the art that these were locations for placement of ultrafiltration SPTFF but, rather, it would strongly suggest that these locations were not recommended. Indeed, the ultrafiltration processes performed in the experiments described in Dizon-Maspat are disclosed to have been performed after three chromatography steps were completed. Further, as described in the applications of SPTFF described on pg. 967, Dizon-Maspat is silent as to use of any particular membrane7 
size with respect to each of the potential SPTFF locations proposed in Figure 7 thus Dizon-Maspat cannot be relied upon for teaching a process wherein target and non-target proteins are concentrated. 
Further still, one of skill in the art would not have arrived at the method of Applicant's claimed invention based on the teachings of Dizon-Maspat. To the contrary, based on the teachings of Dizon-Maspat, one of skill in the art would expect that performance of a chromatography device be unaffected by the inclusion of an SPTFF step prior to chromatography. In particular, in its discussion of potentially placing SPTFF modules in-line 
This is in sharp contrast to the present invention where it is shown that the concentration of target and non-target proteins prior to an affinity column step greatly enhances column capacity and reduce chromatography media costs. 
In view of the proffered remarks, Applicant respectfully submits that Becker in view of Zale and in further view of Dizon-Maspat do not teach, fairly suggest or render predictable the presently claimed invention and requests withdrawal of the presently pending rejection. 

Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
To begin with applicants are arguing that in the combination of references there is no teaching, suggestion, or motivation to combine the references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicants argue that Becker teaches a dual stage TFF filtration and not a single pass TFF or SPTFF. Applicants also state that: The present invention is directed toward, at least in part, to single pass tangential flow filtration (SPTFF). However, Becker teaches methods of separation of a molecule of interest requiring dual stage TFF filtration. The dual stage TFF of Becker has (as the name implies) at least two TFF operations used in series wherein each operation utilizes a different molecular weight cut off (emphasis added by the office).   
	It should be noted that instant claims are drawn with the transition phrase “comprising” which is open ended and does not preclude additional, unrecited elements or method steps (MPEP section 2113.03 (I)). Since the claim is recited with an “open ended” transitional phrase, the steps of the methods as recited does not need to be performed in the order in which it is recited in the claim. Hence, the prior art reference can have additional steps that are not recited in the instant invention. Hence the dual stage TFF read on the instant claims.
	Applicants argue that: "The TFF disclosed [by Becker] is SPTFF." Examiner refers to page 54, paragraph 1 of Becker in support of this assertion. However, the paragraph the Examiner refers to teaches the difference between direct flow filtration (DFF; also referred to as single pass filtration by Becker), where the fluid flow "is forced perpendicular to the membrane" to TFF filtration where fluid flow "proceeds parallel to the filter membrane." A clear reading of Becker makes it clear that only DFF is taught by Becker to be single pass. DFF filtration is not SPTFF even if it is performed as a single pass and TFF is not SPTFF unless it is performed in a again requests the Examiner explicitly point out where Becker teaches SPTFF. 
	As mentioned in the previous communication the teachings of Becker as cited clearly mentions that the filtration performed is characterized as SPTFF by Becker. As mentioned above the cited references may have additional non-recited steps present since the claims as recited uses the open ended transitional phrase “comprising” in drafting the claims. 
	Applicants acknowledge the following by stating: “Becker discloses that single stage TFF methods can be used upstream of a chromatography processor or dual stage TFF methods can be used in place of a chromatography process and substantially reduce impurity or contaminant levels in a cell culture containing a molecule of interest”. This is also evident from Becker (Example 1, page 70): “The present example relates to the isolation and/or purification of an antibody from a solution containing the antibody using non-affinity purification methods, in particular, anion exchange chromatography ("AEX") and cation exchange chromatography ("CEX"). The initial solution containing the antibody is a feed stream of clarified conditioned cell culture media. The feed stream is preconditioned using a single stage of tangential flow filtration ("TFF") having a 50 kD cut-off. The present example relates to a common practice, routinely used in the art during nonaffinity isolation of antibody from typical feed streams”. Further: In particular, the antibody is first concentrated (and partially purified as disclosed herein) using a single stage of TFF using an ultrafiltration membrane having a cut-off value below the molecular weight of the antibody”. Clearly establishing the fact that the target protein (along with the non-target proteins that have a similar molecular weight as that of antibody as a result of using a low molecular weight cut-off membrane used in the single stage TFF method. 
	Applicants argue that: Becker is supplemented with Zale. Zale is cited for teaching a protein A affinity membrane. While not conceding to the Examiners position, Applicant submits that Zale does not cure the defects of Becker at least because Becker in view of Zale does not teach the concentration of both target and non- target proteins prior to Protein A chromatography.
	It should be noted that that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this instance Zale teaches of use of protein A affinity membrane for the purification of antibodies. 
	Further, applicants argue that: Dizon-Maspat does not disclose or suggest performing an ultrafiltration concentration step prior to introduction of the sample to an affinity chromatography medium, as required by the claimed invention. Furthermore, one of skill in the art would not be motivated to modify Dizon-Maspat to arrive at the processes of Applicant's claimed invention. 
	It should be noted that in the instant invention as presented, the steps of the method does not need to be performed in any order as the claim recite the transitional phrase “comprising” which would lead to an open-ended interpretation. Also, MPEP section 2143 states that: The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid .      

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10 and 12 of U.S. Patent No. 10550148. Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant application applicants claim a process for purifying target proteins from non-target proteins in a liquid sample, comprising: a) increasing a concentration of target proteins and non-target .
The claims of the U.S. Patent No. 10550148 are drawn to process for separating target proteins from non-target proteins, comprising: a) obtaining a liquid sample containing target proteins and non-target proteins; b) increasing the concentration of the target proteins and non-target proteins in the sample by an ultrafiltration process to produce a concentrated feed for delivery to a chromatography device, the ultrafiltration process being a recirculating tangential flow filtration (TFF) process, a single-pass TFF (SPTFF) process, or a TFF process operated in a single-pass TFF mode; c) delivering the concentrated feed to the chromatography device, the chromatography device comprising an affinity chromatography medium; d) separating the target proteins from the non-target proteins in the chromatography device; and e) recovering the target proteins from the chromatography device in a recovered sample; wherein the steps: a)-e) are performed in order. Claim 12 of U.S. Patent No. 10550148 recite the protein A medium for the affinity matrix and hence reads on the instant invention. Hence the instant invention and the invention of U.S. Patent No. 10550148 are obvious variants of the process with the steps of the issued patent is performed in order of the steps recited.

Response to Arguments
Applicants argue that: As the claims of the present application are still undergoing prosecution and may be amended during the course thereof, Applicant will respond to the pending rejection, if necessary, when it is the only issue remaining in the prosecution of the pending application.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658